                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:14-cr-00082-RJC-DSC

USA,                                     )
                                         )
               Plaintiff,                )           ORDER
                                         )
       vs.                               )
                                         )
CHRISTOPHER LEE GRIFFIN (4),             )
         Defendant.                      )



       THIS MATTER is before the Court upon motion of the defendant pro se for to

set an amount for restitution payments through the Inmate Financial

Responsibility Program (IFRP) while he is in federal custody. (Doc. No. 237).

       Participation in the IFRP is voluntary, and an inmate becomes eligible for

certain benefits by his involvement in the program. 28 C.F.R. § 545.11 et seq. A

team at a prison facility considers an inmate’s financial information, monitors the

amount of money in his trust account, and determines the required monthly

payment for participation in the program.

       Here, the Court ordered that payment of the defendant’s criminal monetary

penalties was due immediately and recommended participation in the IFRP. (Doc.

No. 217: Judgment at 2, 7). The defendant states that he is enrolled in the IFRP

and requests that the Court set a $50 monthly payment amount during his

imprisonment. (Doc. No. 237: Motion at 3). Assessment of the defendant’s financial

situation is most properly left to the discretion of the Bureau of Prisons. The


                                             1

     Case 3:14-cr-00082-RJC-DSC Document 238 Filed 08/06/20 Page 1 of 2
defendant has the choice of whether to remain in the program or to challenge its

execution through administrative remedies.

       IT IS, THEREFORE, ORDERED, that the defendant’s request to set IFRP

payments, (Doc. No. 237), is DENIED.

       The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.

 Signed: August 6, 2020




                                           2

      Case 3:14-cr-00082-RJC-DSC Document 238 Filed 08/06/20 Page 2 of 2
